Citation Nr: 0010662	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a social phobia, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 10 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
torn right gluteus minimus muscle, currently rated 10 percent 
disabling. 
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1997.  

The appeal arises, in part, from the March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in pertinent 
part, granting service connection and assigning a 10 percent 
rating for social phobia. 

The appeal also arises from the September 1998 RO decision, 
in pertinent part, granting service connection and assigning 
a 10 percent rating for residuals of injury to the low back 
with radiation into the lower extremities with degenerative 
changes, and granting service connection and assigning a 10 
percent rating for residuals of muscle rupture of the right 
knee with pain in the right posterior pelvic area.  The 
veteran submitted a VA Form 9 in November 1998 wherein he 
gave notice of disagreement with the ratings assigned for 
those two disorders, which the Board has characterized herein 
as degenerative disc disease of the lumbar spine and as 
residuals of a torn right gluteus minimus muscle, 
respectively.  A Statement of the Case was thereafter issued 
as to those two disorders in November 1998.  A VA Form 9 
submitted in December 1998 perfected his appeal as to those 
two issues.

The Board has recharacterized the appealed disorders as 
listed in the Issues section of this decision, above, to 
better reflect medical descriptions within the claims folder 
of the claimed disorders.  

In the course of appeal, the veteran testified before the 
undersigned Board member at a hearing at the RO.  A 
transcript of that hearing is contained in the claims folder.  

The veteran's claims of entitlement to increased ratings for 
degenerative disc disease of the lumbar spine and residuals 
of a torn right gluteus minimus muscle are the subject of 
remand, below.  


FINDINGS OF FACT

1.  The veteran's social phobia is productive of an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, though 
with the veteran generally functioning satisfactorily, due 
such symptoms as social anxiety and panic attacks.  

2.  The veteran's social phobia does not result in reduced 
reliability and productivity due to panic attacks.  Other 
psychiatric symptoms which may result in such impairment have 
not been shown, including flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to  complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for social 
phobia, but no more, are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9403 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  
Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The veteran's social phobia is evaluated under 38 C.F.R. 
§ 4.130, Code 9403 (1999).  The schedular criteria for 
pertinent ratings are as follows: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  50 percent.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  30 
percent.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  10 
percent.

38 C.F.R. § 4.130 (1999). 

Service medical records reflect psychiatric treatment over 
several years for social phobia, with symptoms including 
marked anxiety in public situations.  

The Board notes that the veteran has testified to 
psychological difficulties with and avoidance of speaking in 
front of groups, and has reported memory loss and impaired 
sleep as other symptoms which he attributes to his social 
phobia.  The veteran has testified to working as a police 
officer following his service retirement, and considers his 
social phobia an impediment to advancement within the police 
force.  He nonetheless reports that he is able to perform 
regular police duties including interacting with the public.  

A VA psychiatric examiner in November 1997 noted the 
veteran's history of difficulties with social phobia dating 
from service, with treatment including Clonazepam.  The 
veteran reported ongoing difficulties with social phobia, 
including marked anxiety and sweating when giving a talk to 
his shift despite pre-medication with Clonazepam.  Upon 
examination, the veteran was pleasant, alert, cooperative, 
and answered questions readily.  Verbal productivity, 
orientation, memory, insight, and judgment were all adequate.  
The examiner diagnosed social phobia, finding that the 
veteran had moderate psychiatric symptoms, and accordingly 
assigned a corresponding Global Assessment of Functioning 
(GAF) Scale score of 55.  

The Board notes the veteran's reports of symptoms, and 
concludes that they are consistent with the findings of the 
VA examiner in November 1997, in that they reflect a moderate 
level of psychiatric disability, with the veteran generally 
functioning satisfactorily, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to the veteran's social anxiety, 
including possibly panic attacks related to speaking in front 
of groups.  The Board accordingly finds that a higher, 30 
percent rating is warranted for the veteran's social phobia 
based on that level of psychiatric disability.  A higher, 50 
percent rating is not warranted, as the evidence does not 
indicate that the veteran's social phobia results in reduced 
reliability and productivity due to social phobia-related 
panic attacks or other psychiatric symptoms related to his 
social phobia.  

The Board has reviewed the entire record and finds that the 
30 percent rating assigned by virtue of this decision for the 
veteran's social phobia reflects the most disabling this 
disorder has been since the veteran was discharged from 
service and filed his claim for service connection, which is 
the beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).




ORDER

A 30 percent rating is granted for social phobia, subject to 
the regulations governing monetary awards. 


REMAND

Additional VA examinations are required to adequately 
evaluate the veteran's degenerative disc disease of the 
lumbar spine and residuals of a torn right gluteus minimus 
muscle.  Where the medical record is insufficient and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).

While the VA examination in November 1997 contained 
essentially negative clinical findings as related to the low 
back, that examiner concluded that findings pursuant to 
DeLuca v. Brown,  8 Vet.App. 202 (1995), would be 
speculative.  These comments by the examiner addressing 
DeLuca are not acceptable.  The absence of findings at the VA 
examination specifically addressing the presence or absence 
of DeLuca symptoms by itself requires remand of the lumbar 
spine increased-rating claim.  When reviewing the level of 
disability due to a service-connected disability affecting a 
joint, and the rating is based on limitation of motion, the 
Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 
4.40 and 4.45 (1999); DeLuca v. Brown,  8 Vet. App. 202 
(1995).  Hence remand of the lumbar spine claim is in order 
for an examination addressing such DeLuca symptoms.  What is 
required of the examiner is that if one or more of the DeLuca 
symptoms are observed on examination, the severity of such 
symptoms should be described.  If no such symptoms are 
observed, the examiner should comment that each such symptom 
is not present.  

Regarding the veteran's claim of entitlement to a higher 
rating than the 10 percent assigned for residuals of a torn 
right gluteus minimus muscle, an additional VA examination is 
in order to determine the extent of those torn muscle 
residuals. Service medical records reflect that the veteran 
complained of pain and swelling about the right hip in May 
1994.  X-rays and a bone scan at that time were negative for 
related disorders.  The May 1994 examiner assessed a probable 
gluteus minimus muscle tear.  The veteran has continued to 
complain of pain in that area.  A VA examination in November 
1997 was essentially negative.  However, that VA examiner did 
not provide adequate assessments as to the presence or 
absence of specific residuals of muscle injury.  

The RO has rated this muscle tear as an injury to Muscle 
Group XIII.  However, the involved muscle group is Muscle 
Group XVII.  There is no 10 percent rating assignable under 
Diagnostic Code 5317.  If the injury is slight, a non 
compensable rating is in order.  If the injury is moderate, a 
20 percent rating is assigned.  If the injury is moderately 
severe, a 40 percent rating is assigned.  

The cardinal signs and symptoms of muscle disability for 
rating purposes are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(c) (1999).  Moderate disability of a muscle is evidenced by 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Moderately severe 
disability of a muscle is evidenced by loss of deep fascia, 
muscle substance, or normal firm resistance of muscle upon 
palpation compared to the sound side, with tests of strength 
and endurance compared with the sound side demonstrating 
positive level of impairment.  38 C.F.R. § 4.56 (d) (2) (iii) 
(1999).  Upon remand, the VA examiner must comment as to the 
presence or absence of these cardinal signs and symptoms of 
muscle disability, to afford the correct basis for assigning 
a rating to residuals of a torn right gluteus minimus muscle.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his degenerative 
disc disease of the lumbar spine and 
residuals of a torn right gluteus minimus 
muscle since his separation from service 
in June 1997, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and degree of severity of the 
veteran's present service-connected 
degenerative disc disease of the lumbar 
spine and residuals of a torn right 
gluteus minimus muscle.  The claims 
folder, including a copy of this Remand, 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify in the examination report 
that the claims folder has been reviewed.  

Ranges of motion of the low back should 
be reported as measured in degrees in all 
planes of motion.  If there is limitation 
of motion of the low back, the examiner 
should comment as to whether it is 
slight, moderate, or severe in degree.  
The presence or absence of muscle spasm 
of the low back musculature should be 
noted.  Any radiculopathy symptoms must 
also be reported.  Specifically, the 
examiner must comment as to whether any 
identified lumbar intervertebral disc 
syndrome is mild; moderate, with 
recurring attacks; severe, with recurring 
attacks and little intermittent relief; 
or pronounced, with persistent symptoms 
compatible with sciatic neuropathy 
including characteristic and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  Regarding the 
degenerative disc disease of the lumbar 
spine, the examiner should comment on the 
effects of the service-connected low back 
disorder upon the veteran's ordinary 
activity and how any pain impairs him 
functionally, particularly in the work-
place, including, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable. 

Regarding the veteran's residuals of a 
torn right gluteus minimus muscle, the 
examiner must describe the injury as 
slight, moderate, or moderately severe in 
terms of the regulation noted above.  
Further, the examiner must comment as to 
the presence or absence, and/or extent of 
the following cardinal signs and symptoms 
of muscle disability:  loss of power, 
weakness, lower threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement. 

3.  Thereafter, the RO should 
readjudicate the remanded claims.  Upon 
readjudicating, staged ratings must be 
considered, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review if in order.  The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


